          CASE 0:20-mc-00070-NEB-TNL Doc. 1 Filed 10/05/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

    NATCO PHARMA LIMITED,                     )
                                              )
             Applicant,                       ) Civil Action File No. 20-mc-70
                                              )
    v.                                        )
                                              )
    DIGITALOCEAN, LLC                         )
                                              )
             Respondent.                      )
                                              )
                                              )

                      REQUEST FOR INDENTITY OF
                INFRINGERS PURSUANT TO 17 U.S.C. § 512(h)

      Pursuant to 17 U.S.C. Section 512(h), Applicant Natco Pharma Limited
(hereinafter “Natco”), respectfully requests that the Clerk issue a Subpoena Duces
Tecum to Respondent DigitalOcean, LLC in the form attached as Exhibit B, and
respectfully show the Court as follows:

                               I.      Applicable Law

         17 U.S.C. Section 512(h) provides:

               (h)    SUBPOENA TO IDENTIFY INFRINGER.

                      (1)   REQUEST.

      A copyright owner or a person authorized to act on the owner’s behalf may
request the clerk of any United States district court to issue a subpoena to a service
provider for identification of an alleged infringer in accordance with this
subsection.
             (2) CONTENTS OF REQUEST. The request may be made by filing
      with the clerk
                    (A) a copy of a notification described in subsection (c)(3)(A);

                                          1
        CASE 0:20-mc-00070-NEB-TNL Doc. 1 Filed 10/05/20 Page 2 of 3




                   (B) a proposed subpoena; and
                   (C) a sworn declaration to the effect that the purpose for
            which the subpoena is sought is to obtain the identity of an alleged
            infringer and that such information will only be used for the purpose
            of protecting rights under this title.

             (3) CONTENTS OF SUBPOENA. The subpoena shall authorize and
      order the service provider receiving the notification and the subpoena to
      expeditiously disclose to the copyright owner or person authorized by the
      copyright owner information sufficient to identify the alleged infringer of
      the material described in the notification to the extent such information is
      available to the service provider.

             (4) BASIS FOR GRANTING SUBPOENA. If the notification filed
      satisfies the provisions of subsection (c)(3)(A), the proposed subpoena is in
      proper form, and the accompanying declaration is properly executed, the
      clerk shall expeditiously issue and sign the proposed subpoena and return it
      to the requester for delivery to the service provider.

             (5) ACTIONS OF SERVICE PROVIDER RECEIVING SUBPOENA. Upon
      receipt of the issued subpoena, either accompanying or subsequent to the
      receipt of a notification described in subsection (c)(3)(A), the service
      provider shall expeditiously disclose to the copyright owner or person
      authorized by the copyright owner the information required by the subpoena,
      notwithstanding any other provision of law and regardless of whether
      the service provider responds to the notification.

             (6) RULES APPLICABLE TO SUBPOENA. Unless otherwise provided
      by this section or by applicable rules of the court, the procedure for issuance
      and delivery of the subpoena, and the remedies for noncompliance with the
      subpoena, shall be governed to the greatest extent practicable by those
      provisions of the Federal Rules of Civil Procedure governing the issuance,
      service, and enforcement of a subpoena duces tecum.

                   II.   Request for Subpoena Duces Tecum

      Applicant Natco satisfied each of the requirements of 17 U.S.C. 512(h) as
follows:



                                         2
           CASE 0:20-mc-00070-NEB-TNL Doc. 1 Filed 10/05/20 Page 3 of 3




      1.      A true and correct copy of Applicant’s notice to Respondent under the
              Digital Millennium Copyright Act (17 U.S.C. 512(c)(3)(A) is hereby
              attached as Exhibit A.

      2.      The form of the proposed subpoena to Respondent is hereby attached
              as Exhibit B.

      3.      A sworn declaration to the effect that the purpose for which the
              subpoena is sought is to obtain the identity of an alleged infringer and
              that such information will only be used for the purpose of protecting
              rights under this title is hereby attached as Exhibit C.

      For the aforementioned reasons, Applicant Natco requests the Clerk of this
Court to issue a Subpoena to Respondent DigitalOcean, LLC in the form attached
as Exhibit B.


      Respectfully submitted this 5th day of October 2020.


                                        /s/William Schultz
                                        Christopher Sorenson
                                        William Schultz
                                        MERCHANT & GOULD P.C.
                                        150 South Fifth Street
                                        Suite 2200
                                        Minneapolis, MN 55402
                                        Email: csorenson@merhantgould.com
                                                wschultz@merchantgould.com
                                        Main Telephone: (612) 332-5300
                                        Main Facsimile: (612) 332-9081




                                           3
